UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED THIRD QUARTER 2012 RESULTS 1 Santiago, Chile, November 7, 2012 – CCU announced today its consolidated financial results for the third quarter ended September 30, 2012: Consolidated volume grew 6.3%. All segments contributed to this growth: Spirits increased 11.7%, Non-alcoholic beverages 11.1%, Wine 3.8%, Argentina 3.2% and Beer Chile 2.2%. Total Net sales increased 10.9%, as a result of higher consolidated volume and 4.8% higher average prices. Gross profit increased 13.4% from CLP 112,643 million to CLP 127,715 million in Q3’12. The Normalized EBITDA increased 6.3% and EBITDA margin was 19.4%, which is 80 bps lower than Q3’11. Net income decreased 21.1% due to a one-time effect of CLP 6,126 million caused by a –recently promulgated– corporate income tax rate increase in Chile. Key figures (CLP million) Q3'12 Q3'11 Change Change before EI Volume (Hl) 4,037,317 6.3% Net sales 220,042 10.9% Gross profit 112,643 13.4% EBIT 32,716 2.3% 2.9% EBITDA 44,644 5.9% 6.3% Net income 22,050 -21.1% -21.3% Earnings Per Share 69.2 -21.1% -21.3% YTD '12 YTD '11 Change Change before EI Volume (MHl) 12,660,730 7.6% Net sales 653,694 13.7% Gross profit 342,432 14.0% EBIT 118,766 -7.8% 3.3% EBITDA 154,225 -3.0% 5.8% Net income 77,761 -11.4% -1.2% Earnings Per Share 244.1 -11.4% -1.2% 1 For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. All comments refer to Q3’12 figures compared to Q3’11, under IFRS. Normalized performance measures are a better indicator for results due to the exceptional items profit or loss given the case (please refer to page 8). Figures in tables and exhibits have been rounded off and may not add exactly the total shown. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 1 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU COMMENTS FROM THE CEO We are pleased with CCU’s Q3’12 consolidated results, where the Normalized EBITDA grew 6.3%. We delivered a top-line growth of 10.9% despite the challenging environment faced in most of our segments. Volume grew 6.3% benefiting from a combination of industry growth and market share gains, on a consolidated basis. The average unit price was 4.8% higher than the same quarter last year. In all, the Normalized EBITDA margin decreased from 20.2% to 19.4% in Q3’12 but at a lower magnitude than the first half of the year which was 180 bps lower. In Chile, volumes grew 7.2%. All segments contributed to this growth, highlighting 2.2% increase in Beer, 11.7% increase in Spirits and 11.1% increase in Non-alcoholic beverages, maintaining the category’s strength of the first half of the year along with market share improvement. As a consequence, Net sales increased 8.4% as a result of higher volumes and 1.5% increase in average prices. The Normalized EBITDA margin decreased from 23.3% to 22.7% in Q3’12 mainly due to higher distribution costs which were affected by high real salaries caused by full employment and higher transportation cost, as well as marketing expenses which increased as a percentage of Net sales from 6.7% to 7.0% this quarter. We are satisfied with the recovery in our operation in Argentina. Volumes increased 3.2% driven by 4.1% domestic beer volume increase, according to our understanding, in line with the industry growth. All this contributes to Net sales increase of 20.3% combined with 17.3% increase in average prices. In USD terms, Net sales grew 17.6% as well as 14.8% in average prices, as a result of a higher-end mix and price increases in order to partially offset the inflation. Nevertheless, Normalized EBITDA margin declined from 8.4% to 7.9% in Q3’12, mainly due to higher MSD&A as a percentage of Net sales. Following CCU organic growth strategy, in Q3’12 we were able to capture market expansion coupled with price adjustments. Furthermore, in terms of innovation, we have launched Cristal Light and 1.2 liter returnable beer package as well as several others in most of our segments. In terms of non-organic growth, our search in surrounding markets materialized in an acquisition in Uruguay. It is an operation of 540 thousand HL and USD 20 million of revenues, which provides a growth platform to develop a multi-category business in Uruguay. Also, during this quarter as a financial investment, we increased our stake in VSPT to 59.88% by acquiring 9.88% of the shares. Additionally, in October 16 th we announced an agreement to acquire 51% of Manantial S.A., Home and Office Delivery (HOD) business. The Q3’12 results were affected by a one-time effect caused by an increase in the corporate income tax rate in Chile. This quarter, we registered CLP 6,126 million as higher income tax at the Income Statement. Looking ahead, we reinforce our commitment to strengthen our position in all categories in which CCU participates. In the short term to stop the margins erosion and in the long term, to restore margins in Chile and Argentina, complemented with a virtuous balance between per capita consumption and market share. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 2 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1 & 2) NET SALES Q3’12 Total Net sales increased 10.9% to CLP 243,977 million as a result of 4.8% higher average prices and 6.3% higher consolidated volumes which increased in the following segments: Spirits 11.7%, Non-alcoholic beverages 11.1%, Wines 3.8%, Beer Chile 2.2% and CCU Argentina 3.2%. The higher average price is mainly explained by 17.3% increase in the average prices of CCU Argentina, positively affected by F/X conversion, change in mix, and price increases in order to partially compensate the inflation. In the other segments the price increases were the following: 5.0% increase in Spirits due mostly to a change in mix as a consequence of the distribution of new products, 3.8% in Non-alcoholic beverages, 1.4% in Beer Chile and 1.2% in Wines. Accumulated Net sales increased 13.7% amounting to CLP 743,479 million, as a result of 7.6% higher consolidated volumes and 6.0% higher average prices. Net sales by segment Net sales (million CLP) Q3'12 Mix Q3'11 Mix Change Beer Chile 27.8% 65,578 29.8% 3.5% CCU Argentina 22.5% 45,643 20.7% 20.3% Non-alcoholic beverages 26.4% 55,934 25.4% 15.3% Wines 16.3% 38,330 17.4% 4.0% Spirits 6.9% 14,824 6.7% 14.3% Other/Eliminations -132 -0.1% -266 -0.1% - TOTAL 100.0% 220,042 100.0% 10.9% Net sales (million CLP) YTD '12 Mix YTD '11 Mix Change Beer Chile 29.8% 210,105 32.1% 5.3% CCU Argentina 21.5% 135,378 20.7% 18.1% Non-alcoholic beverages 27.7% 173,351 26.5% 18.8% Wines 15.0% 101,869 15.6% 9.7% Spirits 6.1% 34,500 5.3% 31.8% Other/Eliminations -965 -0.1% -1,509 -0.2% - TOTAL 100.0% 653,694 100.0% 13.7% Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 3 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU GROSS PROFIT Q3’12 Increased 13.4% to CLP 127,715 million as a result of 10.9% higher Net sales, partially offset by 8.3% higher Cost of sales which amounted to CLP 116,262 million. As a percentage of Net sales, Cost of sales decreased from 48.8% in Q3’11 to 47.7% in Q3’12. Consequently, the Gross profit as a percentage of Net sales increased from 51.2% in Q3’11 to 52.3% this quarter. Increased 14.0% to CLP 390,244 million and, as a percentage of Net sales, the consolidated Gross profit slightly increased from 52.4%% to 52.5% when compared to 2011. EBIT Q3’12 Increased 2.3% to CLP 33,479 million due to higher Gross profit partially compensated by higher MSD&A expenses, which increased 17.6% in Q3’12, to CLP 95,106 million. MSD&A expenses, as a percentage of Net sales, increased from 36.8% in Q3’11 to 39.0% in Q3’12. The increase in MSD&A is mostly explained by the inflationary pressures in Argentina; and in Chile, higher distribution cost which was affected by full employment and higher transportation cost, as well as higher marketing expenses which increased as a percentage of Net sales this quarter. EBIT margin decreased from 14.9% in Q3’11 to 13.7% in Q3’12. Decreased 7.8% to CLP 109,446 million. Normalized EBIT increased 3.3% and its margin decreased from 16.2% to 14.7% in Q3’12. Normalized EBIT and EBIT margin by segment Normalized EBIT (million CLP) Mix Normalized EBIT margin Q3'12 Q3'11 Change Q3'12 Q3'12 Q3'11 Beer Chile 18,133 -10.6% 48.4% 23.9% 27.7% CCU Argentina 2,374 10.3% 7.8% 4.8% 5.2% Non-alcoholic beverages 6,401 32.2% 25.3% 13.1% 11.4% Wine 2,796 42.9% 11.9% 10.0% 7.3% Spirits 2,306 -5.0% 6.5% 12.9% 15.6% Other/Eliminations -5 539 - 0.0% - - TOTAL 32,550 2.9% 100.0% 13.7% 14.8% Normalized EBIT (million CLP) Mix Normalized EBIT margin YTD '12 YTD '11 Change YTD '12 YTD '12 YTD '11 Beer Chile 58,307 -8.1% 49.0% 24.2% 27.8% CCU Argentina 13,617 -17.5% 10.3% 7.0% 10.1% Non-alcoholic beverages 23,473 22.2% 26.2% 13.9% 13.5% Wine 5,757 38.4% 7.3% 7.1% 5.7% Spirits 4,662 10.9% 4.7% 11.4% 13.5% Other/Eliminations 102 - 2.6% - - TOTAL 105,917 3.3% 100.0% 14.7% 16.2% Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 4 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU EBITDA Q3’12 Increased 5.9% to CLP 47,277 million, and the consolidated EBITDA margin decreased from 20.3% in Q3’11 to 19.4% in Q3’12. Decreased 3.0% to CLP 149,628 million. Normalized EBITDA increased 5.8%, and the consolidated normalized EBITDA margin decreased from 21.6% in Q3’11 to 20.1% in Q3’12. Normalized EBITDA and EBITDA margin by segment Normalized EBITDA (million CLP) Mix Normalized EBITDA margin Q3'12 Q3'11 Change Q3'12 Q3'12 Q3'11 Beer Chile 22,237 -4.8% 44.8% 31.2% 33.9% CCU Argentina 3,836 12.8% 9.1% 7.9% 8.4% Non-alcoholic beverages 8,952 28.2% 24.3% 17.8% 16.0% Wine 4,398 26.2% 11.7% 13.9% 11.5% Spirits 2,891 -5.1% 5.8% 16.2% 19.5% Other/Eliminations 2,162 - 4.2% - - TOTAL 44,478 6.3% 100.0% 19.4% 20.2% Normalized EBITDA (million CLP) Mix Normalized EBITDA margin YTD '12 YTD '11 Change YTD '12 YTD '12 YTD '11 Beer Chile 70,414 -3.8% 45.3% 30.6% 33.5% CCU Argentina 17,891 -9.3% 10.8% 10.1% 13.2% Non-alcoholic beverages 31,148 19.7% 24.9% 18.1% 18.0% Wine 10,600 21.9% 8.6% 11.6% 10.4% Spirits 6,058 10.8% 4.5% 14.8% 17.6% Other/Eliminations 5,266 - 5.8% - - TOTAL 141,376 5.8% 100.0% 20.1% 21.6% Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 5 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU NON-OPERATING RESULT Q3’12 In Non-operating result we include the following: Net financing expenses, Equity and income of JVs and associates, Foreign currency exchange differences, Results as per adjustment units, and Other gains/(losses). The total variation of these accounts, when compared to the same quarter last year, is a lower result of CLP 4,603 million mainly explained by: Other gains/(losses) and Foreign currency exchange differences , which decreased CLP 5,512 million mostly due to losses related to hedges foreign exchange variations on taxes. This was partially compensated by: Results as per adjustment units , which increased CLP 1,124 million, mainly due to 0.2% decrease of the UF value in Q3’12 compared with 0.6% increase of the UF in Q3’11. Decreased in CLP 4,496 million from a loss of CLP 6,125 million to a loss of CLP 10,621 million, due mostly to Other gains/(losses) partially compensated by Results as per adjustment units. INCOME TAXES Q3’12 Income taxes increased CLP 375 million due to the one-time effect caused by an increase in the corporate income tax rate in Chile, partially compensated by the effect of foreign exchange fluctuations on taxes. To finance the reconstruction after the February 2010 earthquake, the government raised the tax rate temporarily from 17% to 20% in 2011, to be reduced to 18.5% in 2012 and back to 17% in 2013. To finance an Educational Reform bill, the government raised again the tax rate to 20% on a permanent basis, effective retroactive to January 1 st , 2012. Because the increase to 20% we recognized a one-time effect of CLP 6,126 million as higher income tax at the Income Statement. Income taxes decreased CLP 3,218 million mostly due to (a) lower results in Argentina before taxes, (b) the absence of taxes paid last year due to the positive effect generated by the settlement of the insurance claim in Q1’11 related to the earthquake (c) the effect of foreign exchange fluctuations on taxes. All this, partially compensated by a one-time effect of CLP 6,126 million caused by an increase in the corporate income tax rate in Chile. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 6 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU NON-CONTROLLING INTEREST Q3’12 Increased CLP 447 million to CLP 2,150 million mostly due to the higher results in Aguas CCU-Nestlé Chile. Decreased CLP 1,760 million to CLP 5,660 million mainly due to the lower results in Viña San Pedro Tarapacá, caused by the absence of the positive effect generated by the settlement of the insurance claim related to the earthquake, and lower results in the cider business in Argentina. NET INCOME Q3’12 Decreased CLP 4,662 million to CLP 17,388 million due mostly to a lower Non-operating result and higher Income taxes partially compensated by higher EBIT. Decreased CLP 8,838 million. Normalized Net income decreased CLP 822 million to CLP 68,924 million due to higher Normalized EBIT and lower Non-operating result, partially offset by lower Income taxes. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 7 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU EXCEPTIONAL ITEMS (EI) During 2011 CCU recorded as Exceptional items at EBIT level the settlement of the insurance claims related to the 2010 earthquake in Chile, which generated a positive effect of CLP 12,683 million in Q1’11 at a Consolidated level and CLP 606 million in Q3’11 exhibited on the Wine segment. Additionally, in Q3’11 was recognized a negative effect of CLP 440 million due to severances paid related to the cider business exhibited on CCU Argentina segment. The following schedules show the EBIT/EBITDA and their margins, both after Exceptional items: EBIT (million CLP) Mix EBIT margin Q3'12 Q3'11 Change Q3'12 Q3'12 Q3'11 Beer Chile 18,133 -10.6% 48.4% 23.9% 27.7% CCU Argentina 1,934 35.4% 7.8% 4.8% 4.2% Non-alcoholic beverages 6,401 32.2% 25.3% 13.1% 11.4% Wine 3,402 17.4% 11.9% 10.0% 8.9% Spirits 2,306 -5.0% 6.5% 12.9% 15.6% Other/Eliminations -5 539 - 0.0% - - TOTAL 32,716 2.3% 100.0% 13.7% 14.9% EBIT (million CLP) Mix EBIT margin YTD '12 YTD '11 Change YTD '12 YTD '12 YTD '11 Beer Chile 63,636 -15.8% 49.0% 24.2% 30.3% CCU Argentina 13,177 -14.8% 10.3% 7.0% 9.7% Non-alcoholic beverages 24,708 16.1% 26.2% 13.9% 14.3% Wine 12,224 -34.8% 7.3% 7.1% 12.0% Spirits 4,969 4.0% 4.7% 11.4% 14.4% Other/Eliminations 53 - 2.6% - - TOTAL 118,766 -7.8% 100.0% 14.7% 18.2% EBITDA (million CLP) Mix EBITDA margin Q3'12 Q3'11 Change Q3'12 Q3'12 Q3'11 Beer Chile 22,237 -4.8% 44.8% 31.2% 33.9% CCU Argentina 3,396 27.4% 9.1% 7.9% 7.4% Non-alcoholic beverages 8,952 28.2% 24.3% 17.8% 16.0% Wine 5,005 10.9% 11.7% 13.9% 13.1% Spirits 2,891 -5.1% 5.8% 16.2% 19.5% Other/Eliminations 2,162 - 4.2% - - TOTAL 44,644 5.9% 100.0% 19.4% 20.3% EBITDA (million CLP) Mix EBITDA margin YTD '12 YTD '11 Change YTD '12 YTD '12 YTD '11 Beer Chile 75,743 -10.5% 45.3% 30.6% 36.0% CCU Argentina 17,451 -7.0% 10.8% 10.1% 12.9% Non-alcoholic beverages 32,384 15.2% 24.9% 18.1% 18.7% Wine 17,067 -24.3% 8.6% 11.6% 16.8% Spirits 6,365 5.4% 4.5% 14.8% 18.5% Other/Eliminations 5,216 - 5.8% - - TOTAL 154,225 -3.0% 100.0% 20.1% 23.6% Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 8 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU BUSINESS UNITS HIGHLIGHTS ( Exhibits 3 & 4 ) BEER CHILE Net sales increased 3.5% to CLP 67,903 million as a result of 2.2% higher sales volumes and 1.4% higher average prices. EBIT decreased 10.6% to CLP 16,216 million despite of higher Net Sales, which did not fully compensate higher Cost of sales and MSD&A expenses. Cost of sales increased 10.5% to CLP 28,278 million. As a percentage of Net sales, Cost of sales increased from 39.0% in Q3’11 to 41.6% in Q3’12 mainly due to higher non-returnable package mix and an increase in depreciation. MSD&A expenses increased 7.9% to CLP 23,590 million mostly to higher distribution and marketing expenses. As a percentage of Net sales, MSD&A increased from 33.3% to 34.7% in Q3’12. The EBIT margin decreased from 27.7% to 23.9% in Q3’12. EBITDA decreased 4.8% to CLP 21,175 million and the EBITDA margin decreased from 33.9% to 31.2% in Q3’12. Comments During Q3’12 Beer Chile increased prices in all distribution channels and packaging, with higher increase in cans in the modern trade. As a result, Gross profit recovered to last year levels, but it does not fully compensate MSD&A increase which is driven by higher distribution costs which were affected by high real salaries caused by full employment and higher transportation cost. As innovation update, at the end of the quarter was launched the 1.2 returnable liter, as part of the strategy to anchor the returnable package segment. At the same time, Cristal Light was introduced to develop the light beer segment in Chile and strengthen the Cristal brand. CCU ARGENTINA Net sales measured in Chilean pesos, increased 20.3% to CLP 54,899 million, as a result of 3.2% higher volumes and 17.3% higher average prices, positively affected by F/X conversion, change in mix, and price increases in order to partially compensate the inflation. In USD terms, Net sales increased 17.6% and average prices increased 14.8%. EBIT measured in Chilean pesos, increased 35.4% to CLP 2,618 million in Q3’12 and Normalized EBIT increased 10.3% as a result of 20.3% higher Net sales, partially compensated by higher Cost of sales and MSD&A, which increased due to higher distribution and salaries because of inflationary pressures. Additionally, MSD&A increase is explained by higher marketing expenses. As a percentage of Net sales, Cost of sales decreased from 45.5% to 41.5% in Q3’12. MSD&A expenses increased 32.9%, from CLP 22,249 million to CLP 29,579 million. As a percentage of Net sales, MSD&A expenses increased from 48.7% to 53.9%. The Normalized EBIT margin increased from 4.2% in Q3’11 to 4.8% in Q3’12. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 9 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU EBITDA increased 27.4% to CLP 4,326 million and the EBITDA margin increased from 7.4% to 7.9%. The Normalized EBITDA increased 12.8% and the Normalized EBITDA margin decreased from 8.4% to 7.9%. In USD terms, EBITDA increased 12.3%. Comments We are satisfied with the recovery in our operation in Argentina. Volumes increased 3.2% driven by 4.1% domestic beer volume increase. In addition, as mentioned in the past, the absence of Budweiser exports to Paraguay has been partially restored by Schneider brand exports. In terms of prices, the increase of 14.8% in USD terms was a result of higher end mix and price adjustments. Argentina is facing a complicated inflationary environment combined with an uncertain political and economic scenario. Moreover, there is a possibility that our operations could become more complex due to the introduction of proprietary bottles in the beer market. NON-ALCOHOLIC BEVERAGES Net sales increased 15.3% to CLP 64,504 million due to higher volumes of 11.1% and 3.8% increase in the average price. EBIT increased 32.2% to CLP 8,462 million due to higher Gross profit offsetting the higher MSD&A expenses. Cost of sales increased 9.1% to CLP 32,166 million, nevertheless Cost of sales per hectoliter decreased 1.8% mainly due to lower costs in raw materials such as sugar and resin. Cost of sales, as a percentage of Net sales, decreased from 52.7% to 49.9%. MSD&A increased 18.6% to CLP 23,967 million mainly due to higher volume and higher distribution cost per hectoliter and marketing expenses, while as a percentage of Net sales, MSD&A increased from 36.1% to 37.2%. EBIT margin increased from 11.4% to 13.1% in Q3’12. EBITDA increased 28.2% to CLP 11,474 million and the EBITDA margin increased from 16.0% to 17.8%. Comments Volumes continued to have a strong performance following the tendency shown in the first half of the year. Volumes in Water increased 17.4%, Soft drinks 10.8% and Nectars 6.4%. The segment’s average price grew 3.8% due to slight increases in all categories during the quarter and a higher-end mix. The high volume growth is attributed to higher industry dynamism and market share expansions as a consequence of better execution at the points of sales and the introduction of recent innovations in the market. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 10 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU WINE Net sales increased 4.0% to CLP 39,862 million due to an increase in volumes of 3.8%, excluding bulk wine, and a higher average price of 1.2%. The Chile domestic average price increased 1.7% as a result of a better sales mix. EBIT increased 17.4% to CLP 3,996 million in Q3’12 due to 4.0% higher Net sales and 3.1% lower Cost of sales, offsetting the higher MSD&A expenses. As a percentage of Net sales, Cost of sales decreased from 65.9% to 61.4%. MSD&A increased 7.3% to CLP 11,454 million. As a percentage of Net sales, MSD&A increased from 27.9% to 28.7%. As a consequence, the EBIT margin increased from 8.9% in Q3’11 to 10.0% in Q3’12. EBITDA increased 10.9% to CLP 5,552 million and the EBITDA margin increased from 13.1% to 13.9% in Q3’12. Comments Volumes performed well in the third quarter of the year, highlighting Exports from Chile which grew 8.8%. This quarter, as a financial investment, we increased our stake in VSPT to 59.88% by acquiring 9.88% of the shares. SPIRITS Net sales increased 14.3% to CLP 16,941 million as a result of 5.0% higher average price and 11.7% higher volume, both positively affected by the inclusion of new products since July 2011 and the Pisco Premium category, which grew both in volume and price. EBIT decreased 5.0% to CLP 2,191 million mainly due to 13.0% higher MSD&A, partially compensated by 3.1% higher Gross Profit as a result of 14.3% higher Net Sales and 23.0% higher Cost of sales, mostly due to higher cost per unit of the new products included in our portfolio. MSD&A expenses increase is explained by higher distribution costs, however as a percentage of Net sales, MSD&A decreased from 28.7% to 28.4%. The EBIT margin decreased from 15.6% to 12.9% in Q3’12. EBITDA decreased 5.1% from CLP 2,891 million to CLP 2,744 million, and the EBITDA margin decreased from 19.5% to 16.2% in Q3’12. Comments Volumes had a good performance in Q3’12, growing 11.7% compared to Q3’11, driven by the inclusion of new products. The Pisco portfolio also had a good performance driven by the premium segment, while the rum category suffered a contraction in mainstream segment. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 11 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU FURTHER INFORMATION AND EXHIBITS ABOUT CCU CCU is a diversified beverage company operating principally in Chile and Argentina. CCU is the largest Chilean brewer, the second-largest Argentine brewer, the second-largest Chilean soft drink producer, the second-largest Chilean wine producer, the largest Chilean mineral water and nectars producer, the largest pisco distributor and also participates in the rum and confectionery industries in Chile. The Company has licensing agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Paulaner Brauerei AG, Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard and Compañía Pisquera Bauzá S.A For more information, visit www.ccu.cl. CAUTIONARY STATEMENT Statements made in this press release that relate to CCU’s future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCU’s annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. GLOSSARY Business Segments Business segments are reflected in the same way that each Strategic Business Unit (SBU) is managed. Corporate shared services and distribution and logistics expenses have been allocated to each SBU based on Service Level Agreements. The non-allocated corporate overhead expenses and the result of the logistics subsidiary are included in “Other/Eliminations”. The Non Alcoholic segment includes soft drinks (soft drinks, tea, sports and energetic drinks), nectars and water (purified and mineral). CCU Argentina includes beer and others (cider, spirits, and domestic wine from Tamarí sales). Wine includes Chile domestic, Chile export and Argentina (export and domestic, except sales from Tamarí). Cost of sales Formerly referred to as Cost of Goods Sold (COGS), Cost of sales includes direct costs and manufacturing expenses. Earnings Per Share (EPS) Net profit divided by the weighted average number of shares during the year. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 12 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU EBIT Stands for Earnings Before Interest and Taxes, and corresponds to profit before Taxes, Interests, Results as per adjustment units, Equity and income of JVs and associates, and profits/(losses) on foreign currency exchange differences. EBITDA EBITDA represents EBIT plus depreciation and amortization. EBITDA is not an accounting measure under IFRS. When analyzing the operating performance, investors should use EBITDA in addition to, not as an alternative for Net income, as this item is defined by IFRS. Investors should also note that CCU’s presentation of EBITDA may not be comparable to similarly titled indicators used by other companies. Exceptional Items (EI) Formerly referred to as Non recurring items (NRI), Exceptional items are either incomes or expenses which do not occur regularly as part of the normal activities of the Company. They are presented separately because they are important for the understanding of the underlying sustainable performance of the Company due to their size or nature. Gross profit Gross profit corresponds to the difference between Net sales and Cost of sales, before deducting MSD&A expenses, Taxes, Interests, Results as per adjustment units, Equity and income of JVs and associates, and profits/(losses) on foreign currency exchange differences. Marketing, Selling, Distribution and Administrative expenses (MSD&A) MSD&A include marketing, selling, distribution and administrative expenses. Net Debt Total financial debt minus cash & cash equivalents. Net Debt / EBITDA The ratio is based on a twelve month rolling calculation for EBITDA. Net Income Net profit attributable to parent company shareholder as per IFRS. Normalized The term “normalized” refers to performance measures (EBITDA, EBIT, Net income, EPS) before exceptional items. ROCE ROCE stands for Return on Capital Employed. Organic growth Growth which excludes sales from new endeavors of the last twelve months. UF The UF is a monetary unit indexed to the CPI variation. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 13 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU Exhibit 1: Income Statement (Third Quarter 2012) Q3 2012 2011 2012 2011 Change % (CLP million) (USD million) Core revenue 239,947 215,471 497 447 11.4 Other revenue 4,030 4,571 8 9 (11.8) Net Sales 243,977 220,042 506 456 10.9 Cost of sales (116,262) (107,400) (241) (223) 8.3 % of net sales 47.7 48.8 47.7 48.8 Gross profit 127,715 112,643 265 233 13.4 MSD&A (95,106) (80,890) (197) (168) 17.6 % of net sales 39.0 36.8 39.0 36.8 Other operating income/(expenses) 870 797 2 2 9.1 Normalized EBIT 33,479 32,550 69 67 2.9 % of net sales 13.7 14.8 13.7 14.8 Exceptional items - 166 - 0.3 EBIT 33,479 32,716 69 68 2.3 % of net sales 13.7 14.9 13.7 15 Net financing expenses (2,331) (1,738) (5) (4) 34.1 Equity and income of JVs and associates 455 77 1 0 493.2 Foreign currency exchange differences 91 (271) 0 (1) (133.6) Results as per adjustment units 269 (856) 1 (2) (131.4) Other gains/(losses) (1,829) 4,045 (4) 8 (145.2) Total Non-operating result (3,346) 1,257 (7) 3 (366.2) Income/(loss) before taxes 30,133 33,973 62 70 (11.3) Income taxes (10,595) (10,221) (22) (21) 3.7 Net income for the period 19,538 23,752 40 49 (17.7) Normalized net income attributable to: The equity holders of the parent 17,388 22,093 36 46 (21.3) Net income attributable to: The equity holders of the parent 17,388 22,050 36 46 (21.1) Non-controlling interest 2,150 1,702 4 4 26.3 Normalized EBITDA 47,277 44,478 98 92 6.3 % of net sales 19.4 20.2 19.4 20.2 EBITDA 47,277 44,644 98 93 5.9 % of net sales 19.4 20.3 19.4 20.3 OTHER INFORM ATION Number of shares 318,502,872 318,502,872 318,502,872 318,502,872 Shares per ADR 5 5 5 5 Normalized Earnings per share 54.6 69.4 0.1 0.1 -21.3 Earnings per share 54.6 69.2 0.1 0.1 -21.1 Normalized Earnings per ADR 273.0 346.8 0.6 0.7 -21.3 Earnings per ADR 273.0 346.1 0.6 0.7 -21.1 Depreciation 13,798 11,928 29 25 15.7 Capital Expenditures 21,198 17,478 43.9 36.2 21.3 (1) Average Exchange rate for the period: US$1.00 CLP 482.49 Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 14 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU Exhibit 2: Income Statement (Nine months ended on September 30, 2012) YTD AS OF SEPTEMBER 2012 2011 2012 2011 Change % (CLP million) (USD million) Core revenue 730,908 641,053 1,493 1,310 14.0 Other revenue 12,571 12,641 26 26 (0.6) Net Sales 743,479 653,694 1,519 1,335 13.7 Cost of sales (353,235) (311,262) (722) (636) 13.5 % of net sales 47.5 47.6 47.5 47.6 Gross profit 390,244 342,432 797 700 14.0 MSD&A (283,246) (238,761) (579) (488) 18.6 % of net sales 38.1 36.5 38.1 36.5 Other operating income/(expenses) 2,448 2,246 5 5 9.0 Normalized EBIT 109,446 105,917 224 216 3.3 % of net sales 14.7 16.2 14.7 16.2 Exceptional items - 12,849 - 26.2 EBIT 109,446 118,766 224 243 (7.8) % of net sales 14.7 18.2 14.7 18 Net financing expenses (5,373) (5,238) (11) (11) 2.6 Equity and income of JVs and associates 1,431 869 3 2 64.7 Foreign currency exchange differences (522) (649) (1) (1) (19.5) Results as per adjustment units (2,359) (4,449) (5) (9) (47.0) Other gains/(losses) (3,798) 3,343 (8) 7 (213.6) Total Non-operating result (10,621) (6,125) (22) (13) 73.4 Income/(loss) before taxes 98,826 112,642 202 230 (12.3) Income taxes (24,242) (27,460) (50) (56) (11.7) Net income for the period 74,584 85,182 152 174 (12.4) Normalized net income attributable to: The equity holders of the parent 68,924 69,745 141 142 (1.2) Net income attributable to: The equity holders of the parent 68,924 77,761 141 159 (11.4) Non-controlling interest 5,660 7,420 12 15 (23.7) Normalized EBITDA 149,628 141,376 306 289 5.8 % of net sales 20.1 21.6 20.1 21.6 EBITDA 149,628 154,225 306 315 (3.0) % of net sales 20.1 23.6 20.1 23.6 OTHER INFORM ATION Number of shares 318,502,872 318,502,872 318,502,872 318,502,872 Shares per ADR 5 5 5 5 Normalized Earnings per share 216.4 219.0 0.4 0.4 -1.2 Earnings per share 216.4 244.1 0.4 0.5 -11.4 Normalized Earnings per ADR 1,082.0 1,094.9 2.2 2.2 -1.2 Earnings per ADR 1,082.0 1,220.7 2.2 2.5 -11.4 Depreciation 40,182 35,459 82 72 13.3 Capital Expenditures 76,376 44,265 156.0 90.4 72.5 (1) Average Exchange rate for the period: US$1.00 CLP 489.5 Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Page 15 of 18 Bolsa de Comercio de Santiago: CCU NYSE: CCU Exhibit 3: Segment Information (Third Quarter Q3 (CLP million) Beer Chile CCU Argentina Non-Alcoholic Wine Spirits Other/eliminations Total 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 Core revenue 66,981 64,667 54,039 44,611 63,271 54,862 38,838 36,989 16,818 14,342 - 0 239,947 215,471 Other revenue 788 748 840 1,008 327 263 951 1,332 121 144 1,004 1,075 4,030 4,571 Interco sales revenue 134 162 20 24 907 809 73 9 2 337 (1,137) (1,342) - (0) Net Sales 67,903 65,578 54,899 45,643 64,504 55,934 39,862 38,330 16,941 14,824 (132) (266) 243,977 220,042 change % 3.5 20.3 15.3 4.0 14.3 10.9 Cost of sales (28,278) (25,601) (22,805) (20,773) (32,166) (29,487) (24,481) (25,268) (10,250) (8,332) 1,718 2,061 (116,262) (107,400) % of net sales 41.6 39.0 41.5 45.5 49.9 52.7 61.4 65.9 60.5 56.2 47.7 48.8 Gross profit 39,625 39,977 32,094 24,870 32,339 26,447 15,381 13,062 6,691 6,492 1,586 1,795 127,715 112,643 MSD&A (23,590) (21,856) (29,579) (22,249) (23,967) (20,214) (11,454) (10,677) (4,804) (4,251) (1,713) (1,643) (95,106) (80,890) % of net sales 34.7 33.3 53.9 48.7 37.2 36.1 28.7 27.9 28.4 28.7 39.0 36.8 Other operating income/(expenses) 181 13 102 (247) 91 168 69 411 304 65 123 387 870 797 Normalized EBIT 16,216 18,133 2,618 2,374 8,462 6,401 3,996 2,796 2,191 2,306 (5) 539 33,479 32,550 change % -10.6 10.3 32.2 42.9 -5.0 2.9 % of net sales 23.9 27.7 4.8 5.2 13.1 11.4 10.0 7.3 12.9 15.6 13.7 14.8 Exceptional items - - - (440) - - - 606 - 166 EBIT 16,216 18,133 2,618 1,934 8,462 6,401 3,996 3,402 2,191 2,306 (5) 539 33,479 32,716 change % -10.6 35.4 32.2 17.4 -5.0 2.3 % of net sales 23.9 27.7 4.8 4.2 13.1 11.4 10.0 8.9 12.9 15.6 13.7 14.9 Normalized EBITDA 21,175 22,237 4,326 3,836 11,474 8,952 5,552 4,398 2,744 2,891 2,007 2,162 47,277 44,478 change % -4.8 12.8 28.2 26.2 -5.1 6.3 % of net sales 31.2 33.9 7.9 8.4 17.8 16.0 13.9 11.5 16.2 19.5 19.4 20.2 EBITDA 21,175 22,237 4,326 3,396 11,474 8,952 5,552 5,005 2,744 2,891 2,007 2,162 47,277 44,644 change % -4.8 27.4 28.2 10.9 -5.1 5.9 % of net sales 31.2 33.9 7.9 7.4 17.8 16.0 13.9 13.1 16.2 19.5 19.4 20.3 Q3 VOLUMES (HL) Beer Chile CCU Argentina Non-Alcoholic Wine Spirits Other/eliminations Total 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 TOTAL SEGMENT 1,115,219 1,091,277 967,232 937,000 1,780,809 1,602,411 355,534 342,614 71,514 64,015 4,290,308 4,037,317 change % 2.2 3.2 11.1 3.8 11.7 6.3 Q3 AVE. PRICES (CLP/HL) Beer Chile CCU Argentina Non-Alcoholic Wine Spirits Other/eliminations Total 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 SEGMENT AVE. PRICE 60,061 59,258 55,870 47,610 35,529 34,237 109,238 107,960 235,174 224,045 55,928 53,370 change % 1.4 17.3 3.8 1.2 5.0 4.8 (1) Excludes exports to Chile of 1887.60 HL and 2694.648 HL in 2012 and 2011 respectively (2) Excludes bulk w ine of 6280.001 HL and 8494.991 HL in 2012 and 2011 respectively Page 16 of 18 Exhibit 4: Segment Information (Nine months ended on September 30, 2012) YTD AS OF SEPTEMBER Beer Chile CCU Argentina Non-Alcoholic Wine Spirits Other/eliminations Total (CLP million) 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 Core revenue 218,491 207,645 157,560 132,888 202,310 169,623 108,038 97,823 44,510 33,074 0 (0) 730,908 641,053 Other revenue 2,363 2,144 2,325 2,291 884 969 3,477 4,030 963 402 2,559 2,805 12,571 12,641 Interco sales revenue 432 316 60 199 2,786 2,759 236 16 9 1,024 (3,524) (4,315) - 0 Net Sales 221,286 210,105 159,945 135,378 205,980 173,351 111,751 101,869 45,482 34,500 (965) (1,509) 743,479 653,694 change % 5.3 18.1 18.8 9.7 31.8 13.7 Cost of sales (94,213) (84,135) (63,772) (58,231) (101,960) (88,908) (72,683) (67,322) (27,470) (18,599) 6,864 5,932 (353,235) (311,262) % of net sales 42.6 40.0 39.9 43.0 49.5 51.3 65.0 66.1 60.4 53.9 47.5 47.6 Gross profit 127,073 125,970 96,173 77,147 104,020 84,443 39,068 34,547 18,011 15,901 5,899 4,423 390,244 342,432 MSD&A (73,491) (67,650) (85,022) (63,455) (75,610) (62,002) (31,407) (29,360) (13,138) (11,314) (4,578) (4,981) (283,246) (238,761) % of net sales 33.2 32.2 53.2 46.9 36.7 35.8 28.1 28.8 28.9 32.8 38.1 36.5 Other operating income/(expenses) (2) (12) 79 (77) 276 1,032 305 570 296 75 1,495 660 2,448 2,246 Normalized EBIT 53,580 58,307 11,230 13,616 28,687 23,473 7,965 5,757 5,169 4,662 2,815 102 109,446 105,917 change % -8.1 -17.5 22.2 38.4 10.9 3.3 % of net sales 24.2 27.8 7.0 10.1 13.9 13.5 7.1 5.7 11.4 13.5 14.7 16.2 Exceptional items - 5,329 - (440) - 1,236 - 6,467 - 307 - (49) - 12,849 EBIT 53,580 63,636 11,230 13,176 28,687 24,708 7,965 12,224 5,169 4,969 2,815 53 109,446 118,766 change % -15.8 -14.8 16.1 -34.8 4.0 -7.8 % of net sales 24.2 30.3 7.0 9.7 13.9 14.3 7.1 12.0 11.4 14.4 14.7 18.2 Normalized EBITDA 67,759 70,414 16,225 17,890 37,296 31,148 12,927 10,600 6,712 6,058 8,709 5,266 149,628 141,376 change % -3.8 -9.3 19.7 21.9 10.8 5.8 % of net sales 30.6 33.5 10.1 13.2 18.1 18.0 11.6 10.4 14.8 17.6 20.1 21.6 EBITDA 67,759 75,743 16,225 17,450 37,296 32,384 12,927 17,067 6,712 6,365 8,709 5,216 149,628 154,225 change % -10.5 -7.0 15.2 -24.3 5.4 -3.0 % of net sales 30.6 36.0 10.1 12.9 18.1 18.7 11.6 16.8 14.8 18.5 20.1 23.6 YTD AS OF SEPTEMBER Beer Chile CCU Argentina Non-Alcoholic Wine Spirits Other/eliminations Total VOLUMES (HL) 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 TOTAL SEGMENT 3,796,809 3,628,556 2,977,713 3,058,998 5,689,761 4,906,407 967,227 908,130 187,384 158,640 - - 13,618,894 12,660,730 change % 4.6 -2.7 16.0 6.5 18.1 7.6 YTD AS OF SEPTEMBER Beer Chile CCU Argentina Non-Alcoholic Wine Spirits Other/eliminations Total AVE. PRICES (CLP/HL) 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 SEGMENT AVE. PRICE 57,546 57,225 52,913 43,442 35,557 34,572 111,698 107,719 237,531 208,484 - - 53,669 50,633 change % 0.6 21.8 2.8 3.7 13.9 6.0 (1) Excludes exports to Chile of 6324.408 HL and 7631.448 HL in 2012 and 2011 respectively Page 17 of 18 Exhibit 5: Balance Sheet September 30 December 31 September 30 December 31 Change % ASSETS (CLP million) (CLP million) (US$ million) ( 1) (US$ million) ( 1) Cash and cash equivalents 117,311 177,664 248 375 (34.0) Other current assets 345,667 364,881 730 770 (5.3) Total current assets PP&E (net) 594,038 556,949 1,254 1,176 6.7 Other non current assets 210,468 198,996 444 420 5.8 Total non current assets Total assets LIABILITIES Short term financial debt 84,536 76,105 178 161 11.1 Other liabilities 205,643 274,666 434 580 (25.1) Total current liabilities Long term financial debt 186,370 170,955 393 361 9.0 Other liabilities 101,765 91,980 215 194 10.6 Total non current liabilities Total Liabilities EQUITY Paid-in capital 231,020 231,020 488 488 0.0 Other reserves (45,807) (35,174) (97) (74) 0.0 Retained earnings 407,592 373,130 860 788 9.2 Net equity attributable to parent company shareholders Minority interest 96,365 115,810 203 244 (16.8) Total equity Total equity and liabilities OTHER FINANCIAL INFORMATION Total financial debt 270,906 247,061 572 521 9.7% Net debt 153,595 69,396 324 146 121.3% Liquidity ratio 1.60 1.55 Financial Debt / Capitalization 0.28 0.27 Net debt / EBITDA 0.66 0.29 (1) Exchange rate as of 30 September 2012: US$1.00 CLP 473.77 Page 18 of 18 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Ricardo Reyes Chief Financial Officer Date:November 8, 2012
